Citation Nr: 0032743	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  98-09 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include schizophrenia and post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to May 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  Service connection for schizophrenia and post-traumatic 
stress disorder was denied in a June 1994 rating decision.  
The appeal was not perfected.

2.  The evidence submitted in support of the petition bears 
directly and substantially on the question of whether post-
service schizophrenia or post-traumatic stress disorder is 
attributable to service.


CONCLUSIONS OF LAW

The June 1994 rating decision is final.  New and material 
evidence sufficient to reopen a claim for service connection 
for an acquired psychiatric disorder to include schizophrenia 
and post-traumatic stress disorder has been received.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156, 
20.200, 20.201, 20.302, 20.1103 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for anxiety neurosis with depression was 
denied in a September 1977 rating decision.  Service 
connection for post-traumatic stress disorder and borderline 
personality disorder was denied in November 1984.  In 
December 1985, the Board denied service connection for an 
acquired psychiatric disability, including post-traumatic 
stress disorder.  

The veteran's father was made his custodian in 1993.  In June 
1994, the RO denied service connection for a nervous 
condition to include post-traumatic stress disorder and 
schizophrenic reaction.  The veteran submitted a timely 
Notice of Disagreement, but neither the veteran nor the 
custodian perfected an appeal as to the June 1994 rating 
decision.  The period in which to perfect his appeal was 
extended by the RO via Supplemental Statements of the Case 
issued in June 1995 and March 1996, however an appeal was not 
perfected.

In August 1997, the RO found that new and material evidence 
sufficient to reopen the claim for service connection for a 
nervous condition to include post-traumatic stress disorder 
and schizophrenic reaction had not been presented.  The 
veteran's custodian submitted a letter in September 1997 
indicating his desire to have the case re-opened and 
requesting an appeal.  Although not considered so by the RO, 
the Board holds that this letter submitted by the custodian 
was a timely Notice of Disagreement as to the August 1997 
rating decision.  38 C.F.R. § 20.201 (2000).  Therefore, this 
appeal stems from the August 1997 rating decision.

A decision of the Board is final.  38 U.S.C.A. § 7104 (b) 
(West 1991); 38 C.F.R. § 20.1100 (2000).  The December 1985 
Board decision is final.  When a claimant requests that a 
claim be reopened after an appellate decision has been 
promulgated and submits evidence in support thereof, a 
determination as to whether such evidence is new and 
material must be made and, if it is, as to whether it 
provides a basis for allowing the claim.  38 C.F.R. 
§ 20.1105 (2000).  A determination on a claim by the agency 
of original jurisdiction of which the claimant is properly 
notified is final if an appeal is not perfected as 
prescribed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (2000).  The June 1994 rating decision is final.

However, the claim may be reopened upon submission of new 
and material evidence.  When faced with a petition to reopen 
a previously and finally disallowed claim, the Board must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156 (a) (2000).  New 
and material evidence means evidence not previously 
submitted to the agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
The Board may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107 (b) has been fulfilled.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The evidence before the RO at the time the June 1994 rating 
decision was promulgated is summarized as follows:

A card documented the veteran's extracurricular activities as 
16-year-old.  No abnormal psychiatric diagnoses were made in 
service.  A December 1967 letter indicated the veteran had 
been reassigned in Vietnam and was to be actively engaged in 
supporting combat operations.  

The veteran filed an original claim in February 1977 for 
service connection for nerves.  Private medical evidence 
documented a first admission for psychiatric treatment in May 
1972 with recent onset noted.  Acute paranoid schizophrenia 
was diagnosed.  Additional private medical evidence 
documented post-service treatment for schizophrenia in the 
1970's, 1980's and 1990's.  The veteran reported a history of 
mental illness since service in Vietnam.  A VA examination 
report dated in March 1977 documented a diagnosis of anxiety 
neurosis with depression.  There was no current evidence of 
active schizophrenia on examination.  

In a letter received in August 1984, Dr. H. offered 
preliminary diagnoses based on psychological testing of 
paranoid schizophrenia, delayed post-traumatic stress 
disorder, and symptoms of depression.  The veteran underwent 
a period of observation and evaluation at the VA Medical 
Center in August 1984.  Borderline personality disorder was 
diagnosed.  The veteran submitted a statement in June 1985 
outlining his inservice stressors in Vietnam.  

A VA examination was conducted in June 1992.  Chronic 
paranoid schizophrenic reaction was diagnosed.  A field 
examination was conducted in March 1993.  The veteran's 
mental condition was extremely poor and his problems were 
well controlled with medication.  In July 1994, his primary 
therapist since 1989 wrote that the veteran's assertions were 
delusional and were not to be believed.  Lay statements were 
submitted in 1994 that generally indicated that the veteran 
acted normally prior to service and was not the same upon his 
return from Vietnam.  

Evidence associated with the claims folder since June 1994 in 
relation to the claim for service connection for an acquired 
psychiatric disorder included a June 1998 letter from Dr. X. 
who indicated that the veteran currently had chronic 
undifferentiated schizophrenia.  The veteran's history 
indicated that he developed post-traumatic stress disorder 
following service and that his traumatic experiences in 
Vietnam were the precipitating cause for his schizophrenia.  
Additionally, a January 1999 psychiatric evaluation conducted 
by a staff psychologist at the VA Medical Center in Columbus, 
Georgia was submitted.  The examiner stated that the date of 
symptom onset as reported the veteran's father/custodian 
suggested a clear possibility of connection between his 
Vietnam service and emotional symptoms.  The veteran 
presented indications of schizophrenia.  Time limitations did 
not permit inquiry that might have shown post-traumatic 
stress disorder.  

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of the 
previous denial.  The Board also believes that the reasons 
for the prior denials must be considered.  At the time of the 
prior denial, the evidence established current diagnoses of 
schizophrenia and a preliminary diagnosis of post-traumatic 
stress disorder.  However there was no competent evidence of 
inservice psychiatric disease, a psychosis diagnosed within 
one year after separation from service, or a competent 
opinion that linked post-service schizophrenia or post-
traumatic stress disorder to service.  The evidence submitted 
since the prior final denial cured an evidentiary defect that 
existed at the time of the prior decision, and therefore this 
evidence is new and material.  The medical opinions submitted 
in support of the petition linked the current diagnosis of 
schizophrenia to service and suggested that the veteran had 
post-traumatic stress disorder that was linked to service.  
In light of the submission of new and material evidence, the 
petition to reopen the claim for service connection for an 
acquired psychiatric disorder to include schizophrenia and 
post-traumatic stress disorder is granted.  


ORDER

The petition to reopen the claim for service connection for 
an acquired psychiatric disorder to include schizophrenia and 
post-traumatic stress disorder is granted.  



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Additionally, the appellant who instituted this appeal was 
the veteran's father and custodian.  The father died in 
January 2000.  The veteran's sister was made his custodian in 
February 2000.  According to a report of contact made in June 
2000, she was unaware of the pending appeal.  

It appears to the Board that the RO has made substantial 
efforts to develop evidence in order to substantiate the 
appellant's claim.  However, it does not appear that the 
hospitalization records from a 1989 hospitalization at 
Tuscaloosa, VA Medical Center were obtained.  Additionally, 
the examiner in January 1999 indicated that the veteran had 
been seen at "CAVHCS West and East Campus," and the Board 
is unable to determine whether these records have been 
developed as the full name of this facility has not been 
provided.  Additional efforts to develop these records must 
be undertaken by the RO in order to fulfill the duty to 
assist the veteran.

The RO made substantial efforts to contact Dr. L. L. to 
obtain additional treatment records or opinion.  The veteran 
was referred by his employer to this physician in 1972.  A 
letter submitted by this physician in February 1973 is of 
record, wherein she indicated she had diagnosed the veteran 
with chronic, undifferentiated schizophrenia in July 1972.  
The former appellant/custodian had asserted that this 
physician could provide relevant evidence in support of his 
claim.  In March 1998, the appellant supplied a new address 
for Dr. L. L., but the RO was unable to contact her at the 
address provided.  In the May 1999 Supplemental Statement of 
the Case, the RO notified the appellant that no response had 
been received.  On other occasions, the appellant had 
indicated that the doctor had relocated to either Texas or 
Louisiana, but supplied no additional address.  The Board 
holds that the RO has made reasonable efforts to obtain these 
records.  No further action is to be taken by the RO with 
respect to these records.  The Board finds that it is 
reasonably certain that until the appellant is able to 
provide the RO with a more definitive address, further 
efforts to obtain these records would be futile.

This Remand serves as notice to the appellant/custodian of 
the evidence necessary to substantiate the veteran's claim.  
Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  Service connection generally requires medical 
evidence of a current disability; evidence of incurrence or 
aggravation of a disease or injury in service as provided by 
either lay or medical evidence, as the situation dictates; 
and, a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  Cohen v. Brown, 10 Vet. App. 128, 137 
(1997); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); see also 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Alternatively, the nexus between service 
and the current disability can be satisfied by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495 (1997); 
McCormick v. Gober, 14 Vet. App. 39 (2000).  Establishing 
direct service connection for a disability that was not 
clearly present in service requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

Service connection may be established when psychosis is 
manifested to a compensable degree within one year following 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2000).  If there is competent 
evidence of schizophrenia manifested to compensable degree 
within one year of the veteran's separation from service, 
that evidence must be submitted by the parties.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (conforming with DSM-IV 
or supported by the findings on the examination report); a 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to this 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (2000).

A medical examination for compensation claims must be 
conducted or a medical opinion obtained when the evidence 
shows that the claimant has a current disability that may be 
associated with the claimant's active service and there is 
insufficient medical evidence to made a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified 
at 38 U.S.C.A. § 5103A).  The examiner in January 1999 stated 
that there was insufficient time during his encounter with 
the veteran to determine whether the veteran had 
symptomatology indicative of post-traumatic stress disorder, 
and that further examination was needed to evaluate the 
appellant's claim.  Therefore, additional examination is 
deemed necessary.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered. Specifically, the RO should 
review the claims folder and determine 
whether the hospitalization records from a 
1989 hospitalization at Tuscaloosa, VA 
Medical Center or records from treatment 
received at CAVHCS West and East Campus 
have been obtained.  If not, the RO should 
attempt to develop these records and 
document their efforts according to the 
statute.  

2.  The RO should submit the stressors as 
outlined by the veteran in his June 1985 
letter to the U.S. Armed Services Center 
for Research of Unit Records for attempted 
verification.

3.  After all development is complete, 
the RO should schedule the veteran for a 
psychiatric VA examination conducted by a 
psychiatrists.  The examiners must be 
afforded the opportunity to review the 
claims folder prior to the examination.  
The examiner should determine whether the 
veteran has post-traumatic stress 
disorder, and if so, whether it is 
attributable to inservice stressors.  If 
PTSD is diagnosed, the exact stressor or 
stressors must be identified in the 
report.  The examiner should determine 
whether the veteran's schizophrenia is 
attributable to service.  It is requested 
that the examiner specifically review the 
1972 reports which appear to indicate a 
recent onset.

4.  The General Counsel, in representing 
VA before the Court of Veteran's Appeals, 
has noted that the RO has duties.  
Pursuant to 38 C.F.R. § 3.655, when a 
claimant fails to report for an 
examination in scheduled in conjunction 
with an original compensation claim, the 
claim shall be rated based on the 
evidence of record.  When the claimant 
pursuing an original, reopened or claim 
for an increase without good cause fails 
to report for examination, the claim will 
be denied.  However, the Secretary must 
show a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  The Remand serves as 
notice of the regulation.

5.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a Supplemental Statement of 
the Case.  The Supplemental Statement of 
the Case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 


